    Case 2:14-cv-01986-ILRL-JVM Document 151-1 Filed 12/02/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                      *             CIVIL ACTION NO.: 14-01986
                                    *
VERSUS                              *             JUDGE (SECTION “B”)
                                    *             IVAN L.R. LEMELLE
WALTER P. REED, ET AL               *
                                    *             MAGISTRATE (1):
                                    *             JANET VAN MEERVELD
* * * * * * * * * * * * * * * * * * *


                                NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that Defendant’s Motion to Compel will be deemed taken

under submission by the Court at 9:00 o’clock a.m. on December 18, 2019.

                                                  Respectfully submitted:
                                           By:    s/ Alex L.M. Ducros, T.A.______________
                                                  ALEX L.M. DUCROS (Bar No. 32128)
                                                  Assistant District Attorney
                                                  21454 Koop Drive, Suite 2G
                                                  Mandeville, Louisiana 70471
                                                  Phone:        (985) 898-3427
                                                  Facsimile:    (985) 867-5124

                                                  Counsel for Defendant, Walter P. Reed,
                                                  in his former official capacity as
                                                  22nd Judicial District Attorney




                                              1
   Case 2:14-cv-01986-ILRL-JVM Document 151-1 Filed 12/02/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

       I do hereby certify that on December 2, 2019 a copy of the foregoing Notice of

Submission was filed electronically with the Clerk of Court using the CM/ECF system.

Notice of this filing will be sent to all counsel of record by operation of the court’s

electronic filing system.

                                         By:    s/ Alex L.M. Ducros, T.A.______________
                                                ALEX L.M. DUCROS (Bar No. 32128)
                                                Assistant District Attorney
                                                21454 Koop Drive, Suite 2G
                                                Mandeville, Louisiana 70471
                                                Phone:        (985) 898-3427
                                                Facsimile:    (985) 867-5124

                                                Counsel for Defendant, Walter P. Reed,
                                                in his former official capacity as
                                                22nd Judicial District Attorney




                                            2
